Citation Nr: 0717497	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-03 491A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for shin splints (also 
claimed as stress fractures of the lower extremities).

2.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. K. Whitehead, Law Clerk

INTRODUCTION

The veteran served on active duty in the military from 
September 1990 to November 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which 
determined that the new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for shin splints.  

The reopened claim for service connection for shin splints is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the RO denied 
service connection for shin splints.   

2.  Evidence received since the June 1994 decision relates to 
an unestablished fact necessary to substantiate the claim, 
raises a reasonable possibility of substantiating the claim, 
and is not redundant or cumulative. 

3.  Current leg pain is the result of shin splints that began 
in service.


CONCLUSIONS OF LAW

1. The RO's June 1994 decision denying service connection for 
shin splints is final. 38 U.S.C. §§ 7105(c) (West 2002); 38 
C.F.R. § 3.104, 20.1103 (2006).

2. New and material evidence has been received since the 
above decision to reopen the claim.  38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  Shin splints were incurred in active service.  
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

There is no need to discuss the impact of the VCAA on this 
matter because it is resolved in the veteran's favor.  Hence, 
no further assistance or notice is required to assist the 
veteran in substantiating the claim.

New and Material Evidence

The veteran asserts that he developed shin splints during 
military service, and they have continued to affect his life.  

In June 1994, the RO denied the claim for service connection 
for shin splints, finding that there was no evidence of a 
current disability.  The veteran was notified of the decision 
and of his appellate rights, but did not appeal the RO's 
initial decision.  The unappealed June 1994 RO decision is 
final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The provisions of 38 C.F.R. § 3.156(a), which define "new 
and material evidence," were revised, effective August 29, 
2001.  In this case, the veteran filed his petition to reopen 
after that date.  Therefore, the revised definition applies 
to the current appeal.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In June 1994, the RO denied the veteran's claim for service 
connection for shin splints because there was no evidence 
that this condition was present at the time he was 
discharged, or during a March 1994 VA examination.  The 
evidence on record at the time of that decision included his 
service medical records (SMRs) and the report of March 1994 
VA examination.  His SMRs do reflect complaints of lower leg 
pain and reoccurring shin splints from April 1991 to 
September 1993.  The report of a physical examination for 
discharge from military service indicates his lower 
extremities were normal.  The Report of Medical History 
filled out by him in October 1993, prior to discharged, shows 
he reported left knee pain but no other problems with his 
lower extremities. 

On the March 1994 VA examination the veteran reported a 
history of severe shin splints in service.  He added that 
since discharge from service he had been engaged in less 
exercise and his pain had disappeared.  He believed, however, 
that if he increased his activity level, the symptoms would 
return.  The "appraisal" was normal examination of the 
knees, ankles, and tibias.

The evidence received since the June 1994 rating decision 
includes the report of a February 2004 VA examination.  The 
report indicates the veteran complained of leg pain when he 
ran and exercised.  On physical examination, there was 
tenderness to palpation along the interior tibial region. 
There was no swelling or erythema.  Both a bone scan and x-
rays were normal.  The VA examiner, noted that the veteran 
had been diagnosed with shin splints (i.e., periostitis of 
the tibia muscles), but said that the current studies did not 
show any residual effects.  Despite these negative studies, 
the examiner opined that the veteran's leg pain was caused by 
shin splints.  

The evidence received since the June 1994 decision is new in 
that it has not been previously considered.  The VA 
examiner's opinion is also material because it relates to a 
previously unestablished fact (i.e., proof of a current 
disability) necessary to substantiate the veteran's claim. 

Because new and material evidence has been received, the 
claim is reopened.

Merits

Service connection will be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty during active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The recent VA examination provides competent evidence of a 
current disability.  The service medical records and the 
veteran's statements show in-service disease or injury.  The 
VA examiner's opinion is not entirely clear, but did note the 
previous diagnoses of shin splints (which were made in 
service), and concluded that it was as likely as not that the 
current leg pain was attributable to the shin splints.  

The opinion can be read as linking the current leg pain to 
the in-service shin splints.  This is the only competent 
opinion on the relationship between a current disability and 
service.  Resolving reasonable doubt in the veteran's favor, 
the Board concludes that service-connection for shin splints 
is warranted.



ORDER

The petition to reopen the claim for service connection for 
shin splints is granted.

Entitlement to service connection for shin splints is 
granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


